DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/446756, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 1-4 and 6-11 of this Application. That is, Claim 1 recites “an engine center body” and “the flow guide ring having an aerodynamic surface configured to minimize diffusion of the primary flow towards the main axis of the engine”, none of which are depicted or described in the disclosure of previously filed Application 14/446756 (filed 30 July 2014). Claims 2-4 and 6-11 depend from claim 1
Claims 1-4 and 6-11 of the current Application are only afforded benefit of priority to the previously filed Application 14/514770 (filed 15 October 2014)

Drawings
Drawings filed 16 February 2021 are accepted and entered.

Specification
Amendments to the Specification filed 16 February 2021 are entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown 3092205 in view of Pouyau 20150101338.
Regarding Claim 1, Brown teaches a turbo-shaft gas turbine engine (Figs 5 and 12; 17) having an engine casing (Figs 5, 12 below) enclosing a compressor section, a combustor and a turbine section (Figs 5, 12 below; and by definition for a “gas turbine engine 17”) defining a main gas path serially extending therethrough along a main axis of the engine (Fig 5, 12 below), and comprising: 

    PNG
    media_image1.png
    212
    422
    media_image1.png
    Greyscale

an ejector (10) projecting from an aft end of the engine casing (Figs 5, 12) axially downstream from an engine center body (Figs 5, 12 above) forming an aft end portion of an inner boundary of the main gas path (Figs 5, 12), 
the ejector comprising a primary nozzle (11) having an annular wall (Figs 5, 12 above) forming an outer boundary of the main gas path for guiding a primary flow (Figs 5, 12), 
the annular wall having a downstream (aft) end (Figs 5, 12 above) defining a plurality of circumferentially distributed lobes (8, 8’, 8”, Figs 6, 8-10), and 

    PNG
    media_image2.png
    543
    570
    media_image2.png
    Greyscale

a flow guide ring (20, Fig 6) mounted to the circumferentially distributed lobes in the main gas path centrally about the main axis and downstream of the engine center body (Figs 5-6, 12); 

    PNG
    media_image3.png
    379
    543
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    365
    196
    media_image4.png
    Greyscale

the flow guide ring having an aerodynamic surface (shaded in Fig 6 above, see also Fig 7; gradually sloping, converging conical inner surface as well as lobules 21) configured to minimize diffusion of the primary flow towards the main axis of the engine (this is a statement of intended-use/desired-result, such that any structure capable of achieving the limitation under some operating condition reads upon the claim; in this case, frame provides an inner boundary to flow that is radially between the frame 20 and the outer skin 11, thus minimizing diffusion of this flow towards the main axis; Fig 6).
Brown does not teach the center body having a truncated downstream end. 
However, Pouyau teaches a gas turbine engine (Title) having an ejector (comprising 14 and 12) projecting from an aft end of an engine casing (to form the exhaust; Title) axially downstream from an engine center body (12, 12’, 12”) having a truncated downstream end ([0031, 34-37]; Figs 2-5) forming an aft end portion of an inner boundary of the main gas path (16; Figs 2-5), in order to reduce engine mass/weight while limiting separations of the flow of the gas stream that “bring about a risk to the dynamics of the entire engine, since they may produce vibrations owing to the unsteady nature thereof (it being possible for the axial position of the separation front to vary over the outer surface of the body)” ([0004-7, 0010, 0031-32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pointed conical center body of Brown with the truncated downstream end 
Regarding Claim 3, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown further teaches the aerodynamic surface converges radially inwardly towards the main axis of the engine in a downstream direction (Figs 6-7 and 10; at least the inner profile converges).
Regarding Claim 4, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown further teaches the flow guide ring is a circumferentially continuous one-piece metallic strip mounted to a radially innermost surface of the circumferentially distributed lobes (Figs 6-7, 10).
Regarding Claim 6, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown further teaches the flow guide ring has a conical shape (Figs 6-7 and 10; at least the inner profile converges conically).

Claims 3-4, and 6 are additionally rejected, and claims 7-9 and 11 is/are firstly rejected, under 35 U.S.C. 103 as being unpatentable over Brown in view of Pouyau, and further in view of Steckbeck 5265807.
Regarding Claim 3, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown further teaches the aerodynamic surface converges radially inwardly towards the main axis of the engine in a downstream direction (Figs 6-7 and 10; at least the inner profile converges).
Additionally, Steckbeck teaches a gas turbine engine (Abstract) comprising an ejector (Figs 1-9) projecting from an aft end of the engine (Title, “Nozzle”) comprising a primary nozzle having an annular wall (at 16) forming an outer boundary of a gas path for guiding a flow (Figs 1-9), 

    PNG
    media_image5.png
    933
    1821
    media_image5.png
    Greyscale

the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (12; Figs 1-9), and 

    PNG
    media_image6.png
    950
    1842
    media_image6.png
    Greyscale

a flow guide ring (18, 22, 26) mounted to the circumferentially distributed lobes in the gas path about a main axis and downstream of the engine (as discussed above; Figs 1-9); 

    PNG
    media_image7.png
    947
    1818
    media_image7.png
    Greyscale

the flow guide ring having an aerodynamic surface configured to minimize diffusion of the flow towards the main axis of the engine (Figs 1-6 dividing the flow radially so as to confine part of the flow radially outward from the central axis and Figs 1-9 providing converging surfaces to reduce diffusion radially inward of the flow guide ring caused by expanding lobe outer radial diameter);
and the aerodynamic surface converges radially inwardly towards the main axis of the engine in a downstream direction (Figs 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or the ejector) of Steckbeck in place of the flow guide ring (and/or the ejector) of Brown in view of Pouyau because Steckbeck specifically teaches Steckbeck’s mixer and flow guide ring to be advantageous over that of Brown by providing the desired stiffening and vibrations reductions of Brown in view of Pouyau and Steckbeck, while providing enhanced mixing, reduced number of parts (and complexity) of the system (Steckbeck, Col.1 l.38 - Col.2 l.49).
Regarding Claim 4, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown further teaches the flow guide ring is a circumferentially continuous one-piece metallic strip mounted to a radially innermost surface of the circumferentially distributed lobes (Figs 6-7, 10).


    PNG
    media_image5.png
    933
    1821
    media_image5.png
    Greyscale

the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (12; Figs 1-9), and 

    PNG
    media_image6.png
    950
    1842
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    947
    1818
    media_image7.png
    Greyscale

the flow guide ring having an aerodynamic surface configured to minimize diffusion of the flow towards the main axis of the engine (Figs 1-6 dividing the flow radially so as to confine part of the flow radially outward from the central axis and Figs 1-9 providing converging surfaces to reduce diffusion radially inward of the flow guide ring caused by expanding lobe outer radial diameter);
and the flow guide ring is a circumferentially continuous one-piece metallic strip mounted to a radially innermost surface of the circumferentially distributed lobes (Figs 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or the ejector) of Steckbeck in place of the flow guide ring (and/or the ejector) of Brown in view of Pouyau because Steckbeck specifically teaches Steckbeck’s mixer and flow guide ring to be advantageous over that of Brown by providing the desired stiffening and vibrations reductions of Brown in view of Pouyau and Steckbeck, while providing enhanced mixing, reduced number of parts (and complexity) of the system (Steckbeck, Col.1 l.38 - Col.2 l.49).
Regarding Claim 6, Brown in view of Pouyau (and Steckbeck) teaches all the limitations of the claimed invention as discussed above. Brown further teaches the flow guide ring has a conical shape (Figs 6-7 and 10; at least the inner profile converges conically).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or the ejector) of Steckbeck in place of the flow guide ring (and/or the ejector) of Brown (as in Brown in view of Pouyau and Steckbeck) because Steckbeck specifically teaches Steckbeck’s mixer and flow guide ring to be advantageous over that of Brown by providing the desired stiffening and vibrations reductions of Brown in view of Pouyau and Steckbeck, while providing enhanced mixing, reduced number of parts (and complexity) of the system (Steckbeck, Col.1 l.38 - Col.2 l.49).
Regarding Claim 7, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown further teaches the flow guide ring extends axially downstream from the exit of the primary nozzle by a distance P5 (Fig 7 below).

    PNG
    media_image8.png
    379
    543
    media_image8.png
    Greyscale

Brown in view of Pouyau does not teach P5 is equal to or less than 1 inch.
However, Steckbeck teaches a gas turbine engine (Abstract) comprising an ejector (Figs 1-9) projecting from an aft end of the engine (Title, “Nozzle”) comprising a primary nozzle having an annular wall (at 16) forming an outer boundary of a gas path for guiding a flow (Figs 1-9), 

    PNG
    media_image9.png
    933
    1821
    media_image9.png
    Greyscale

the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (12; Figs 1-9), and 

    PNG
    media_image10.png
    950
    1842
    media_image10.png
    Greyscale

a flow guide ring (18, 22, 26) mounted to the circumferentially distributed lobes in the gas path about a main axis and downstream of the engine (as discussed above; Figs 1-9); 

    PNG
    media_image11.png
    947
    1818
    media_image11.png
    Greyscale

the flow guide ring having an aerodynamic surface configured to minimize diffusion of the flow towards the main axis of the engine (Figs 1-6 dividing the flow radially so as to confine part of the flow radially outward from the central axis and Figs 1-9 providing converging surfaces to reduce diffusion radially inward of the flow guide ring caused by expanding lobe outer radial diameter);
and the flow guide ring extends axially downstream from the exit of the primary nozzle by a distance P5, and wherein P5 is equal to or less than 1 inch (Col.2 ll.39-41; the axial length of the ring being 25-30mm, or 0.98-1.18in., while also overlapping with the nozzle over a significant portion of its length, thus teaching P5 axial extension past the aft end of the nozzle being less than or equal to 1 inch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or the ejector) of Steckbeck in place of the flow guide ring (and/or the ejector) of Brown in view of Pouyau because Steckbeck specifically teaches Steckbeck’s mixer and flow guide ring to be advantageous over that of Brown by providing the desired stiffening and vibrations reductions of Brown in view of Pouyau and Steckbeck, while providing enhanced mixing, reduced number of parts (and complexity) of the system (Steckbeck, Col.1 l.38 - Col.2 l.49).
Regarding Claim 8, Brown in view of Pouyau (and Steckbeck) teaches all the limitations of the claimed invention as discussed above. Brown further teaches the aerodynamic surface of the flow guide ring extends at an angle to the main axis (Figs 6-7).

However, Steckbeck teaches a gas turbine engine (Abstract) comprising an ejector (Figs 1-9) projecting from an aft end of the engine (Title, “Nozzle”) comprising a primary nozzle having an annular wall (at 16) forming an outer boundary of a gas path for guiding a flow (Figs 1-9), 

    PNG
    media_image9.png
    933
    1821
    media_image9.png
    Greyscale

the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (12; Figs 1-9), and 

    PNG
    media_image10.png
    950
    1842
    media_image10.png
    Greyscale

a flow guide ring (18, 22, 26) mounted to the circumferentially distributed lobes in the gas path about a main axis and downstream of the engine (as discussed above; Figs 1-9); 

    PNG
    media_image11.png
    947
    1818
    media_image11.png
    Greyscale

the flow guide ring having an aerodynamic surface configured to minimize diffusion of the flow towards the main axis of the engine (Figs 1-6 dividing the flow radially so as to confine part of the flow radially outward from the central axis and Figs 1-9 providing converging surfaces to reduce diffusion radially inward of the flow guide ring caused by expanding lobe outer radial diameter);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the FGR angle of Brown to be in the range of less than 10 degrees because Steckbeck recognized the FGR surface angle as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the degree of flow mixing depending on the FGR surface angle (Steckbeck, Col.2 ll.32-35, Col.3 ll.18-24), such that the determination of the optimum or workable ranges of said variable, in this case up to 10 degrees, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Brown in view of Pouyau and Steckbeck teaching all the claimed structures as mapped above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to adjust the angle of the FGR surfaces as Steckbeck teaches was known (Col.2 ll.32-35, Col.3 ll.18-24), would have been an obvious extension of prior art teachings, in order to achieve the desired level of flow mixing (Steckbeck Col.2 ll.32-35, Col.3 ll.18-24). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 9, Brown in view of Pouyau and Steckbeck teaches all the limitations of the claimed invention as discussed above. Brown in view of Pouyau and Steckbeck, as discussed so far, does not teach the angle is 5 degrees.
However, as discussed above, Steckbeck further teaches the aerodynamic surface of the flow guide ring extends at an angle to the main axis, the angle up to 30 degree (Col.3 ll.18-24). Steckbeck further teaches the aerodynamic surface(s) of the ring be angled so as “to direct air flow in a direction insuring maximum mixing of the hot and cold gases” (Col.2 ll.32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the FGR angle of Brown in view of Steckbeck to be about 5 degrees because Steckbeck recognized the FGR surface angle as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the degree of flow mixing depending on the FGR surface angle (Steckbeck, 
Regarding Claim 11, Brown in view of Pouyau teaches all the limitations of the claimed invention as discussed above. Brown in view of Pouyau does not teach the flow guide ring has an axial length P2 comprised between 0.5 inches and 2 inches.
However, Steckbeck teaches a gas turbine engine (Abstract) comprising an ejector (Figs 1-9) projecting from an aft end of the engine (Title, “Nozzle”) comprising a primary nozzle having an annular wall (at 16) forming an outer boundary of a gas path for guiding a flow (Figs 1-9), 

    PNG
    media_image9.png
    933
    1821
    media_image9.png
    Greyscale

the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (12; Figs 1-9), and 

    PNG
    media_image10.png
    950
    1842
    media_image10.png
    Greyscale

a flow guide ring (18, 22, 26) mounted to the circumferentially distributed lobes in the gas path about a main axis and downstream of the engine (as discussed above; Figs 1-9); 

    PNG
    media_image11.png
    947
    1818
    media_image11.png
    Greyscale

the flow guide ring having an aerodynamic surface configured to minimize diffusion of the flow towards the main axis of the engine (Figs 1-6 dividing the flow radially so as to confine part of the flow radially outward from the central axis and Figs 1-9 providing converging surfaces to reduce diffusion radially inward of the flow guide ring caused by expanding lobe outer radial diameter); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring(s) (FGRs) (and/or ejector) of Steckbeck for the FGR (and/or ejector) of Brown in view of Pouyau because Steckbeck specifically teaches Steckbeck’s mixer and flow guide ring to be advantageous over that of Brown in view of Pouyau by providing the desired stiffening and vibrations reductions of Brown and Steckbeck, while providing enhanced mixing, reduced number of parts (and complexity) of the system (Steckbeck, Col.1 l.38 - Col.2 l.49).

Claims 1-4, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torkelson 5440875 in view of Pouyau, and Steckbeck.
Regarding Claim 1, Torkelson teaches a turbo-shaft (note, turbo-shaft and turbofan are used interchangeably in the art to describe gas turbine engines comprising a fan) gas turbine engine (10) having an engine casing (Fig 1 below) enclosing a compressor section, a combustor and a turbine section (included in turbofan engine by definition; see https://en.wikipedia.org/wiki/Turbofan) defining a main gas path serially extending therethrough along a main axis of the engine (Fig 1 below; also by definition, see above), and comprising: 

    PNG
    media_image12.png
    1002
    1560
    media_image12.png
    Greyscale

an ejector (12, 14, 16) projecting from an aft end of the engine casing (Fig 1) axially downstream from an engine center body (Fig 2 below) forming an aft end portion of an inner boundary of the main gas path (Fig 2), 

    PNG
    media_image13.png
    880
    1520
    media_image13.png
    Greyscale

the ejector comprising a primary nozzle (12; Fig 2) having an annular wall (Fig 1 above) forming an outer boundary of the main gas path for guiding a primary flow (Fig 2), 
the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (18; Figs 2 - 3B). 
Torkelson does not teach the center body having a truncated downstream end; a flow guide ring mounted to the circumferentially distributed lobes in the main gas path centrally about the main axis and downstream of the engine center body; the flow guide ring having an aerodynamic surface configured to minimize diffusion of the primary flow towards the main axis of the engine.
However, Pouyau teaches a gas turbine engine (Title) having an ejector (comprising 14 and 12) projecting from an aft end of an engine casing (to form the exhaust; Title) axially downstream from an engine center body (12, 12’, 12”) having a truncated downstream end ([0031, 34-37]; Figs 2-5) forming an aft end portion of an inner boundary of the main gas path (16; Figs 2-5), in order to reduce engine mass/weight while limiting separations of the flow of the gas stream that “bring about a risk to the dynamics of the entire engine, since they may produce vibrations owing to the unsteady nature thereof (it being possible for the axial position of the separation front to vary over the outer surface of the body)” ([0004-7, 0010, 0031-32]). 

Torkelson in view of Pouyau does not teach a flow guide ring mounted to the circumferentially distributed lobes in the main gas path centrally about the main axis and downstream of the engine center body; the flow guide ring having an aerodynamic surface configured to minimize diffusion of the primary flow towards the main axis of the engine.
However, Steckbeck teaches a gas turbine engine (Abstract) comprising an ejector (Figs 1-9) projecting from an aft end of the engine (Title, “Nozzle”) comprising a primary nozzle having an annular wall (at 16) forming an outer boundary of a gas path for guiding a flow (Figs 1-9), 

    PNG
    media_image14.png
    933
    1821
    media_image14.png
    Greyscale

the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (12; Figs 1-9), and 

    PNG
    media_image15.png
    950
    1842
    media_image15.png
    Greyscale

a flow guide ring (18, 22, 26) mounted to the circumferentially distributed lobes in the gas path about a main axis and downstream of the engine (as discussed above; Figs 1-9); 

    PNG
    media_image16.png
    947
    1818
    media_image16.png
    Greyscale

the flow guide ring having an aerodynamic surface configured to minimize diffusion of the flow towards the main axis of the engine (Figs 1-6 dividing the flow radially so as to confine part of the flow radially outward from the central axis and Figs 1-9 providing converging surfaces to reduce diffusion radially inward of the flow guide ring caused by expanding lobe outer radial diameter).

Regarding Claim 2, Torkelson in view of Pouyau and Steckbeck teaches all the limitations of the claimed invention as discussed above. Torkelson further teaches the ejector further comprises a secondary nozzle (14) concentrically mounted about the primary nozzle (Fig 2), the primary nozzle and the secondary nozzle defining a secondary flow passage therebetween for channeling a secondary flow (22), the secondary nozzle circumscribing a mixing zone downstream of an exit of the primary nozzle (Fig 2 below). 

    PNG
    media_image17.png
    880
    1520
    media_image17.png
    Greyscale

Thus, Torkelson in view of Pouyau and Steckbeck as discussed above, also teach the flow guide ring is configured and disposed to guide the primary flow at its exit from the primary nozzle into the mixing zone (i.e., the FGRs in Figs 1-9 of Steckbeck being located at and extending beyond the aft end of the nozzle, thus guiding flow at its exit from the primary nozzle; when combined with the downstream mixing zone, resulting in the flow entering into the mixing zone of Torkelson - in view of Pouyau and Steckbeck).

Regarding Claim 3, Torkelson in view of Pouyau and Steckbeck teaches all the limitations of the claimed invention as discussed above. Torkelson in view of Pouyau and Steckbeck as discussed so far, does not teach the aerodynamic surface converges radially inwardly towards the main axis of the engine in a downstream direction.
However, Steckbeck further teaches the aerodynamic surface converges radially inwardly towards the main axis of the engine in a downstream direction (Figs 3, 6, and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring(s) (FGRs) of Steckbeck in the system of Torkelson in view of Pouyau and Steckbeck in order to provide the desired stiffening and vibrations reductions of Torkelson, Pouyau and Steckbeck, while providing enhanced mixing, reduced number of parts (and complexity) of the system (Steckbeck, Col.1 l.59 - Col.2 l.49).
Regarding Claim 4, Torkelson in view of Pouyau and Steckbeck teaches all the limitations of the claimed invention as discussed above. Torkelson in view of Pouyau and Steckbeck as discussed so far, does not teach the flow guide ring is a circumferentially continuous one-piece metallic strip mounted to a radially innermost surface of the circumferentially distributed lobes.
However, Steckbeck further teaches the flow guide ring is a circumferentially continuous one-piece metallic strip mounted to a radially innermost surface of the circumferentially distributed lobes (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring(s) (FGRs) of Steckbeck in the system of Torkelson in view of Pouyau and Steckbeck in order to provide the desired stiffening and vibrations reductions of Torkelson, Pouyau, and Steckbeck, while providing enhanced mixing, reduced number of parts (and complexity) of the system (Steckbeck, Col.1 l.59 - Col.2 l.49).
Claim 6, Torkelson in view of Pouyau and Steckbeck teaches all the limitations of the claimed invention as discussed above. Torkelson in view of Pouyau and Steckbeck, as discussed so far, does not teach the flow guide ring has a conical shape.
However, Steckbeck further teaches the flow guide ring has a conical shape (Figs 3, 6, 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring(s) (FGRs) of Steckbeck in the system of Torkelson in view of Pouyau and Steckbeck in order to provide the desired stiffening and vibrations reductions of Torkelson, Pouyau, and Steckbeck, while providing enhanced mixing, reduced number of parts (and complexity) of the system (Steckbeck, Col.1 l.59 - Col.2 l.49).
Regarding Claim 7, Torkelson in view of Pouyau and Steckbeck teaches all the limitations of the claimed invention as discussed above. Torkelson in view of Pouyau and Steckbeck, as discussed so far, does not teach the flow guide ring extends axially downstream from the exit of the primary nozzle by a distance P5, and wherein P5 is equal to or less than 1 inch.
However, Steckbeck further teaches the flow guide ring extends axially downstream from the exit of the primary nozzle by a distance P5, and wherein P5 is equal to or less than 1 inch (Col.2 ll.39-41; the axial length of the ring being 25-30mm, or 0.98-1.18in., while also overlapping with the nozzle over a significant portion of its length, thus teaching P5 axial extension past the aft end of the nozzle being less than or equal to 1 inch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring(s) (FGRs) of Steckbeck in the system of Torkelson in view of Pouyau and Steckbeck in order to provide the desired stiffening and vibrations reductions of Torkelson, Pouyau, and Steckbeck, while providing enhanced mixing, reduced number of parts (and complexity) of the system (Steckbeck, Col.1 l.59 - Col.2 l.49).
Regarding Claim 8, Torkelson in view of Pouyau and Steckbeck teaches all the limitations of the claimed invention as discussed above. Torkelson in view of Pouyau and Steckbeck, as discussed so far, does not teach the aerodynamic surface of the flow guide ring extends at an angle to the main axis, the angle being equal to or less than 10 degrees.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the FGR angle of Torkelson in view of Pouyau and Steckbeck to be in the range of less than 10 degrees because Steckbeck recognized the FGR surface angle as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the degree of flow mixing depending on the FGR surface angle (Steckbeck, Col.2 ll.32-35, Col.3 ll.18-24), such that the determination of the optimum or workable ranges of said variable, in this case up to 10 degrees, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Torkelson in view of Pouyau and Steckbeck teaching all the claimed structures as mapped above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to adjust the angle of the FGR surfaces as Steckbeck teaches was known (Col.2 ll.32-35, Col.3 ll.18-24), would have been an obvious extension of prior art teachings, in order to achieve the desired level of flow mixing (Steckbeck Col.2 ll.32-35, Col.3 ll.18-24). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 9, Torkelson in view of Pouyau and Steckbeck teaches all the limitations of the claimed invention as discussed above. Torkelson in view of Pouyau and Steckbeck, as discussed so far, does not teach the angle is 5 degrees.
However, as discussed above, Steckbeck further teaches the aerodynamic surface of the flow guide ring extends at an angle to the main axis, the angle up to 30 degree (Col.3 ll.18-24). Steckbeck further teaches the aerodynamic surface(s) of the ring be angled so as “to direct air flow in a direction insuring maximum mixing of the hot and cold gases” (Col.2 ll.32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the FGR angle of Torkelson in view of Pouyau and Steckbeck to be 5 degrees because Steckbeck recognized the FGR surface angle as a result-effective variable, i.e., a variable which 
Regarding Claim 11, Torkelson in view of Pouyau and Steckbeck teaches all the limitations of the claimed invention as discussed above. Torkelson in view of Pouyau and Steckbeck, as discussed so far, does not teach the flow guide ring has an axial length P2 comprised between 0.5 inches and 2 inches.
However, Steckbeck further teaches the flow guide ring has an axial length P2 comprised between 0.5 inches and 2 inches (Col.2 ll.39-41; the axial length of the ring being 25-30mm, or 0.98-1.18in., which is included in the claimed range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring(s) (FGRs) of Steckbeck in the system of Torkelson in view of Pouyau, and Steckbeck in order to provide the desired stiffening and vibrations reductions of Torkelson, Pouyau, and Steckbeck, while providing enhanced mixing, reduced number of parts (and complexity) of the system (Steckbeck, Col.1 l.59 - Col.2 l.49).

Claim(s) 1-4, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheoran 5265408 in view of Steckebeck.
Regarding claim 1, Sheoran teaches a turbo-shaft gas turbine engine (30) having an engine casing (42) enclosing a compressor section (Col.3 l.23), a combustor (Col.3 l.23) and a turbine section (40) defining 

    PNG
    media_image18.png
    474
    626
    media_image18.png
    Greyscale

an ejector (60, 70) projecting from an aft end of the engine casing (Figs 1 and 2) axially downstream from an engine center body (76) having a truncated downstream end (Fig 2) forming an aft end portion of an inner boundary of the main gas path (Fig 2), 

    PNG
    media_image19.png
    696
    619
    media_image19.png
    Greyscale

the ejector comprising a primary nozzle (72) having an annular wall (71) forming an outer boundary of the main gas path for guiding a primary flow (Fig 2, 6), 

    PNG
    media_image20.png
    505
    450
    media_image20.png
    Greyscale

the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (73, 74).
Sheoran does not teach a flow guide ring mounted to the circumferentially distributed lobes in the main gas path centrally about the main axis and downstream of the engine center body; the flow guide ring having an aerodynamic surface configured to minimize diffusion of the primary flow towards the main axis of the engine.
However, Steckbeck teaches a gas turbine engine (Abstract) comprising an ejector (Figs 1-9) projecting from an aft end of the engine (Title, “Nozzle”) comprising a primary nozzle having an annular wall (at 16) forming an outer boundary of a gas path for guiding a flow (Figs 1-9), 

    PNG
    media_image5.png
    933
    1821
    media_image5.png
    Greyscale

the annular wall having a downstream end defining a plurality of circumferentially distributed lobes (12; Figs 1-9), and 

    PNG
    media_image6.png
    950
    1842
    media_image6.png
    Greyscale

a flow guide ring (18, 22, 26) mounted to the circumferentially distributed lobes in the gas path about a main axis and downstream of the engine (as discussed above; Figs 1-9); 

    PNG
    media_image7.png
    947
    1818
    media_image7.png
    Greyscale

the flow guide ring having an aerodynamic surface configured to minimize diffusion of the flow towards the main axis of the engine (Figs 1-6 dividing the flow radially so as to confine part of the flow radially outward from the central axis and Figs 1-9 providing converging surfaces to reduce diffusion radially inward of the flow guide ring caused by expanding lobe outer radial diameter);
and the aerodynamic surface converges radially inwardly towards the main axis of the engine in a downstream direction (Figs 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or mixer) of Steckbeck for the mixer of Sheoran in order to provide stiffening and vibrations reductions as well as, enhanced mixing and reduced number of parts (and complexity of the system) (Steckbeck, Col.1 l.38 - Col.2 l.49).
Regarding claim 2, Sheoran in view of Steckbeck teaches all the limitations of the claimed invention as discussed above (including the flow guide ring). Sheoran further teaches the ejector further comprises a secondary nozzle (80, 84) concentrically mounted about the primary nozzle (Figs 2-3), 

    PNG
    media_image21.png
    483
    443
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    496
    491
    media_image22.png
    Greyscale

the primary nozzle and the secondary nozzle defining a secondary flow passage (81 for 58) therebetween for channeling a secondary flow (58), the secondary nozzle circumscribing a mixing zone (54) downstream of an exit of the primary nozzle. 
Sheoran in view of Steckbeck as discussed so far, does not teach the flow guide ring is configured and disposed to guide the primary flow at its exit from the primary nozzle into the mixing zone.
However, Steckbeck further teaches the flow guide ring is at a downstream end of the primary nozzle (Figs 3, 6, 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or mixer) of Steckbeck for the mixer of Sheoran in view of Steckbeck in order to provide stiffening and vibrations reductions as well as, enhanced mixing and reduced number of parts (and complexity of the system) (Steckbeck, Col.1 l.38 - Col.2 l.49).
Thus, Sheoran in view of Steckbeck as discussed above, also teaches the flow guide ring is configured and disposed to guide the primary flow at its exit from the primary nozzle into the mixing zone (i.e., the flow guide rings, FGRs, in Figs 1-9 of Steckbeck being located at and extending beyond the aft end of the nozzle, thus guiding flow at its exit from the primary nozzle; when combined with the downstream mixing zone, resulting in the flow entering into the mixing zone of Sheoran - in view of Steckbeck).
Claim 3, Sheoran in view of Steckbeck teaches all the limitations of the claimed invention as discussed above. Sheoran in view of Steckbeck as discussed so far, does not teach the aerodynamic surface converges radially inwardly towards the main axis of the engine in a downstream direction.
However, Steckbeck further teaches the aerodynamic surface converges radially inwardly towards the main axis of the engine in a downstream direction (Figs 3, 6, 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or mixer) of Steckbeck for the mixer of Sheoran in view of Steckbeck in order to provide stiffening and vibrations reductions as well as, enhanced mixing and reduced number of parts (and complexity of the system) (Steckbeck, Col.1 l.38 - Col.2 l.49).
Regarding Claim 4, Sheoran in view of Steckbeck teaches all the limitations of the claimed invention as discussed above. Sheoran in view of Steckbeck as discussed so far, does not teach the flow guide ring is a circumferentially continuous one-piece metallic strip mounted to a radially innermost surface of the circumferentially distributed lobes.
However, Steckbeck further teaches the flow guide ring is a circumferentially continuous one-piece metallic strip mounted to a radially innermost surface of the circumferentially distributed lobes (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or mixer) of Steckbeck for the mixer of Sheoran in view of Steckbeck in order to provide stiffening and vibrations reductions as well as, enhanced mixing and reduced number of parts (and complexity of the system) (Steckbeck, Col.1 l.38 - Col.2 l.49).
Regarding Claim 6, Sheoran in view of Steckbeck teaches all the limitations of the claimed invention as discussed above. Sheoran in view of Steckbeck as discussed so far, does not teach the flow guide ring has a conical shape.
However, Steckbeck further teaches the flow guide ring has a conical shape (Figs 3, 6, 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or mixer) of Steckbeck for the mixer of Sheoran in view of Steckbeck in order to provide stiffening and vibrations reductions as well as, enhanced mixing and reduced number of parts (and complexity of the system) (Steckbeck, Col.1 l.38 - Col.2 l.49).
Claim 7, Sheoran in view of Steckbeck teaches all the limitations of the claimed invention as discussed above. Sheoran in view of Steckbeck as discussed so far, does not teach the flow guide ring extends axially downstream from the exit of the primary nozzle by a distance P5, and wherein P5 is equal to or less than 1 inch.
However, Steckbeck further teaches the flow guide ring extends axially downstream from the exit of the primary nozzle by a distance P5, and wherein P5 is equal to or less than 1 inch (Col.2 ll.39-41; the axial length of the ring being 25-30mm, or 0.98-1.18in., while also overlapping with the nozzle over a significant portion of its length, thus teaching P5 axial extension past the aft end of the nozzle being less than or equal to 1 inch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or mixer) of Steckbeck for the mixer of Sheoran in view of Steckbeck in order to provide stiffening and vibrations reductions as well as, enhanced mixing and reduced number of parts (and complexity of the system) (Steckbeck, Col.1 l.38 - Col.2 l.49).
Regarding Claim 8, Sheoran in view of Steckbeck teaches all the limitations of the claimed invention as discussed above. Sheoran in view of Steckbeck as discussed so far, does not teach the aerodynamic surface of the flow guide ring extends at an angle to the main axis, the angle being equal to or less than 10 degrees.
However, Steckbeck further teaches the aerodynamic surface of the flow guide ring extends at an angle to the main axis, the angle up to 30 degree (Col.3 ll.18-24). Steckbeck further teaches the aerodynamic surface(s) of the ring be angled so as “to direct air flow in a direction insuring maximum mixing of the hot and cold gases” (Col.2 ll.32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the FGR angle of Sheoran in view of Steckbeck to be in the range of less than 10 degrees because Steckbeck recognized the FGR surface angle as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the degree of flow mixing depending on the FGR surface angle (Steckbeck, Col.2 ll.32-35, Col.3 ll.18-24), such that the determination of the optimum or workable ranges of said variable, in this case up to 10 degrees, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the 
Regarding Claim 9, Sheoran in view of Steckbeck teaches all the limitations of the claimed invention as discussed above. Sheoran in view of Steckbeck as discussed so far, does not teach the angle is 5 degrees.
However, as discussed above, Steckbeck further teaches the aerodynamic surface of the flow guide ring extends at an angle to the main axis, the angle up to 30 degree (Col.3 ll.18-24). Steckbeck further teaches the aerodynamic surface(s) of the ring be angled so as “to direct air flow in a direction insuring maximum mixing of the hot and cold gases” (Col.2 ll.32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the FGR angle of Sheoran in view of Steckbeck to be 5 degrees because Steckbeck recognized the FGR surface angle as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the degree of flow mixing depending on the FGR surface angle (Steckbeck, Col.2 ll.32-35, Col.3 ll.18-24), such that the determination of the optimum or workable ranges of said variable, in this case 5 degrees, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Sheoran in view of Steckbeck teaching all the claimed structures as mapped above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to adjust the angle of the FGR surfaces as Steckbeck teaches was known (Col.2 ll.32-35, Col.3 ll.18-24), would have been an obvious extension of prior art teachings, in order to achieve the desired level of flow mixing (Steckbeck Col.2 ll.32-35, Col.3 ll.18-24). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim 11, Sheoran in view of Steckbeck teaches all the limitations of the claimed invention as discussed above. Sheoran in view of Steckbeck as discussed so far, does not teach the flow guide ring has an axial length P2 comprised between about 0.5 inches and about 2 inches.
However, Steckbeck further teaches the flow guide ring has an axial length P2 comprised between 0.5 inches and 2 inches (Col.2 ll.39-41; the axial length of the ring being 25-30mm, or 0.98-1.18in., which is included in the claimed range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow guide ring (and/or mixer) of Steckbeck for the mixer of Sheoran in view of Steckbeck in order to provide stiffening and vibrations reductions as well as, enhanced mixing and reduced number of parts (and complexity of the system) (Steckbeck, Col.1 l.38 - Col.2 l.49).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Pouyau, and alternatively over Torkelson in view of Pouyau, and Steckbeck, and alternatively over Sheoran in view of Steckbeck, and further in view of Van Ness 8794902.
Regarding Claim 10, Brown in view of Pouyau, and Torkelson in view of Pouyau and Steckbeck, and Sheoran in view of Steckbeck teach all the limitations of the claimed invention as discussed above. Brown in view of Pouyau, and Torkelson in view of Pouyau and Steckbeck, and Sheoran in view of Steckbeck, as discussed so far, do not teach the lobes have a draft angle comprised between 0° and 5°.
However, Van Ness teaches how the lobe profiles for a lobe mixer may be adjusted over various parameters (including any draft angle; Applicant provides no Special Definition for draft angle and it is interpreted as any of multiple angles defined by the lobes) as exemplified by the embodiments of Figs 4a-6b; Fig 6b showing lobes that are approximately parallel (i.e., 0 degrees “draft angle”). 

    PNG
    media_image23.png
    621
    679
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    647
    748
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    662
    740
    media_image25.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a “draft angle” between 0 and 5 degrees as taught by Van Ness in place of the lobe “draft angle(s)” of Brown in view of Pouyau, and Torkelson in view of Pouyau and Steckbeck, and Sheoran in view of Steckbeck because Van Ness teaches the small “draft angle” mixers to be substitutionally equivalent to larger “draft angle” embodiments depending on the desired mixer performance (Figs 4a-6b; Col.4 ll.18-26, 44-53). Furthermore, Van Ness teaches the lobe geometry (including various angles and dimensions such as “draft angle” as discussed above, see Figs 4a-6b) of a lobe mixer to be a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, in this case the .

Response to Arguments
Applicant’s arguments filed 16 February 2021 have been carefully considered and addressed in the rejections above at the relevant locations, but they are either moot because they do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s amendment or they are not persuasive.
In summary,
New references Pouyau and Sheoran address the newly added limitation to claim 1.
Applicant asserts that the center bodies of Torkelson, Brown, and Van Ness gradually taper to an apex to provide gradual diffusion such that a flow guide ring is unnecessary to control flow diffusion towards the engine centerline. 
However, MPEP2144(IV) provides that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In a prior art rejection, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. In this case, the flow guide ring and mixer of Steckbeck provides the desired stiffening and vibrations reductions of Torkelson, Pouyau, and Brown, while providing enhanced mixing and 
Van Ness is a secondary reference used to teach draft angle of the mixer and is not needed to teach the center body or flow guide ring. 
Applicant asserts that Torkelson is a turbofan (seeming to imply that, as a turbofan engine, Torkelson does not read on a turbo-shaft engine).
However, the terms turbo-shaft and turbofan are used interchangeably in the art to describe gas turbine engines comprising a fan (see US5253419, US5161949, US5143517). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/Craig Kim/Primary Examiner, Art Unit 3741